DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1, 3-7, and 9-11 are pending in the application, claim 10 is withdrawn from consideration.  Claims 2 and 8 have been cancelled.  Claim 11 has been added.
Amendments to the claims 1, 3, and 4, filed on 7 February 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 7 February 2022, regarding objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicants’ arguments and amendments to the claims.
Applicants' arguments in the response filed 7 February 2022, regarding 35 U.S.C. §102 and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants’ arguments and amendments to the claims.  However, upon further consideration a new ground of rejection has been presented below over new art.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki et al. (WO 2016/143566 A1.
Regarding Claim 1:  Yamaki discloses a see-through laminated body (ref. #10) comprising an intermediate resin film (ref. #12) sandwiched between two transparent base materials (ref. #13); wherein the transparent base material can be a glass plate; and wherein the intermediate resin film comprises a resin and fine particles dispersed in the resin, the fine particles can comprise calcium carbonate and constitute 0.0001 to 15% by mass of the intermediate resin film (figure 1 and [0025]-[0040] of Yamaki); which overlaps the presently claimed range of --2 to 30 mass%--.  Yamaki differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Yamaki, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
It is further disclosed by Yamaki that the transparent laminate can be used as a transparent screen (ref. #21) of a rear projection type screen, the image projection device includes the transparent screen and a projection device (ref. #23A) on the opposite (rear) side of the screen with respect to a view (ref. #22), and that the projected light (ref. #24A) emitted from the projection device diffuses differently by the transparent screen so the view can recognize the diffused light (an image) (figure 1 and [0058] of Yamaki).
Regarding Claim 3:  Yamaki discloses that the sheet-shaped glass structure has a multilayer structure in which at least a glass plate and the light scattering layer are laminated (figure 1 and [0025]-[0040] of Yamaki).
Regarding Claim 4:  Yamaki discloses that the light scattering layer is a light scattering resin layer comprising a resin and the light scattering compound dispersed in the resin ([0031] of Yamaki).
Regarding Claim 5:  Yamaki discloses that the sheet-shaped glass structure has a laminated glass structure comprising two glass plates and an interlayer disposed between the glass plates, and the interlayer comprises the light scattering resin layer (figure 1 and [0025]-[0040] of Yamaki).
Regarding Claim 6:  Yamaki discloses that the resin is a thermoplastic resin ([0033] of Yamaki).
Regarding Claim 9:  Yamaki discloses that the light scattering compound is in the form of particles having an average particle size (diameter) of 0.1 nm to 100 µm ([0034] of Yamaki); which overlaps the presently claimed range of --1 to 50 µm--.  Yamaki differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Yamaki, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 11:  Yamaki discloses the claimed image display system, but does not explicitly recite that --the light source disposed on a side of the one surface of the sheet-shaped glass structure is not visible through the sheet-shaped glass structure from a side of the other surface of the sheet-shaped glass structure--.  However, Yamaki provides the same sheet-shaped glass structure as applicant (i.e. sheet-shaped glass structure comprising a light scattering layer which comprises 2 to 30 mass% of calcium carbonate; see ([0025]-[0036], [0038]-[0041]) of Yamaki and ([0015]-[0017], [0019]-[0037], and [0040]) of the instant specification).  Therefore, it is the decision of the examiner that the sheet-shaped glass structure of Yamaki inherently possesses the same properties such that --the light source disposed on a side of the one surface of the sheet-shaped glass structure is not visible through the sheet-shaped glass structure from a side of the other surface of the sheet-shaped glass structure--.  See MPEP §2112.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaki et al. (WO 2016/143566 A1) as applied to claims 1, 4, and 6 above, and further in view of Sekikawa et al. (JP 2017-198807 A).
Yamaki is relied upon as described above.
Regarding Claim 7:  Yamaki fails to disclose that the thermoplastic resin is --a polyvinyl acetal resin--.
Sekikawa discloses a video display system comprising a transmissive transparent screen (ref. #1) and a projector (ref. #200), wherein image light projected from the first surface side is transparently trismitted to the observer on the second surface side, and wherein a light scattering layer containing a transparent resin and a light scattering material is part of the transmissive transparent screen (figure 1 and [0027]-[0028] of Sekikawa).  Sekikawa also discloses that the screen comprises the light scattering sheet (ref. #30) between a first transparent base material (ref. #10) and a second transparent base material (ref. #20) ([0030] of Sekikawa), and that the first and second transparent base material can be glass plates ([0032] of Sekikawa).  It is also disclosed by Sekikawa that the light scattering material comprises 0.01 to 10% by mass of the layer, and is dispersed in a thermoplastic resin of polyvinyl acetal ([0045], [0050], and [0055] of Sekikawa).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the polyvinyl acetal resin as the thermoplastic resin of the image display system of Yamaki in order to have --a polyvinyl acetal resin--.  One of ordinary skill in the art would have been motivated to have incorporated the polyvinyl acetal resin as the thermoplastic resin of the image display system of Yamaki, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781